Name: Commission Regulation (EEC) No 3406/88 of 31 October 1988 repealing Regulation (EEC) No 3040/88 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/60 Official Journal of the European Communities 1 . 11 . 88 COMMISSION REGULATION (EEC) No 3406/88 of 31 October 1988 repealing Regulation (EEC) No 3040/88 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty barley exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 ; Whereas under presente circumstances suspension of advance fixing is no longer necessary ; whereas Regulation (EEC) No 3040/88 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular the first paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting exort refunds on certain agricultural products exported in the form of goods riot covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3209/88 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make prevision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas Commission Regulation (EEC) No 3040/88 (*), suspended advance fixing of the export refund for in HAS ADOPTED THIS REGULATION : Article 1 1 . ' Regulation (EEC) No 3040/88 is hereby repealed. Article 2 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 197, 26. 7. 1988 , p . 16. (3) OJ No L 323, 29 . 11 . 1980, p. 27. ( «) OJ No L 286, 20 . 10 . 1988 , p. 6 . O OJ No L 271 , 1 . 10 . 1988 , p . 102.